Citation Nr: 1718860	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits in excess of $753.90.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to October 1943. He died in  2009, and the appellant is his daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 administrative decision of the Agency of Original Jurisdiction (AOJ).

In June 2016, the appellant testified at a video-conference hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The appellant is the Veteran's daughter who is more than 18 years of age and was not found to be permanently incapable of self-support prior to attaining age 18. 

2. The appellant submitted receipts reflecting that she bore the cost of funeral expenses totalling $753.90 and has been paid $753.90 for these expenses.


3. The appellant has also submitted receipts reflecting that she has borne the cost of last sickness totalling $8,280.64.


CONCLUSION OF LAW

Payment of additional accrued benefits is warranted. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The VCAA applies to the instant claim. In light of the favorable decision with regard to the claim for service connection for a skin disorder, no further discussion of the duties to assist and notify is necessary.

Accrued Benefits

Accrued benefits are periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid. Accrued benefits shall, upon the death of such individual, be paid to the living person first listed below: (i) the Veteran's spouse; (ii) the Veteran's children (in equal shares); (iii) the Veteran's dependent parents (in equal shares). 38 U.S.C.A. 
§ 5121 (a)(2); 38 C.F.R. § 3.1000 (a)(1). 

There is no surviving spouse, child, or dependent parent as defined by applicable regulations. The appellant is the Veteran's adult daughter and has neither alleged nor demonstrated that she became permanently incapable of self-support prior to reaching 18 years of age. She is, therefore, ineligible for accrued benefits based solely on a familial relationship to the Veteran. 

When there is no surviving spouse, child, or dependent parent, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial. 38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.1000 (a). Therefore, the appellant is only entitled to accrued benefits in an amount to offset any expenses that she bore in connection with the Veteran's last illness and burial, not to exceed the amount of unpaid accrued benefits to which the Veteran is found to have been entitled.

The VA Adjudication Procedures Manual, M21-1MR (M21-1MR) (Manual Rewrite) reflects that, for the purposes of adjudicating claims for reimbursement, "[t]he term last illness means the period from the onset of the acute attack causing death up to the date of death. If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person." M21-1MR, Part V, Subpart I, Chapter 3, Section D, para. 15.b.

The M21-1MR contains provisions relative to the allowance of items of expense in connection with a claim for reimbursement under 38 U.S.C.A. § 5121 (a)(6). M21-1MR, Part VIII, Chapter 4, para. 12. The Manual specifically lists physician expenses, medicinal expenses, and nursing expenses. M21-1MR, Part VIII, Chapter 4, para. 12(b)-(d).

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed. M21-1MR, Part VIII, Chapter 4, para. 12(a), (g). The Manual further provides that claims for reimbursement must generally be supported by bills, provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness. M21-1MR, Part VIII, Chapter 4, para. 12(c).

The appellant has already been reimbursed $753.90, expenses incurred for burial of the Veteran. However, the AOJ denied a claim for any additional expenses incurred because the appellant failed to submit documentation of the expenses paid and who bore payment of those expenses (March 2013 Statement of the Case). 

At her June 2016 Board hearing, the appellant submitted receipts and copies of cancelled checks verifying payments that she made, totalling $8,280.64 in connection with the Veteran's last illness. 

The Board finds that the appellant is entitled to additional accrued benefits in excess of $753.90. The AOJ will determine the Veteran's total unpaid accrued benefits and reimburse the appellant the appropriate amount to offset any expenses that she bore in connection with the Veteran's last sickness (minus the $753.90 already paid for the Veteran's burial).

(ORDER ON NEXT PAGE)




ORDER

Entitlement to additional accrued benefits is warranted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


